Citation Nr: 1145512	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Evaluation of PTSD, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 until July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon and New York, New York.  During the pendency of this appeal, jurisdiction was transferred to the RO in Portland, Oregon.

The matter of the Veteran's entitlement to compensation payments as a married Veteran has been repeatedly raised on the record but not addressed by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim dates to August 2004, with an initial rating decision having been issued in April 2005.  Since that time, the record seems to reflect that portions of the Veteran's claims file were missing.  The Board notes that efforts have been coordinated between numerous ROs in order to address matter of missing documents.

The issue on appeal relates in part to the Veteran's disability evaluation for PTSD before and after hospitalization in January 2009.  The only VA examination of record dates to February 2005.  Given the lengthy appeal period and the fact that the Veteran was hospitalized, the Board finds this examination to be stale and the Veteran entitled to a new examination.   Furthermore, the rating decision of October 1, 2009 is unsigned and although the decision purports to grant a temporary total rating, there is no corresponding award sheet, VA Form 21-8547.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for VA examination relating to his PTSD, and the claims file is to be made available for review by the examiner.

2.  The examiner should specifically address the Veteran's the Veteran current level of symptomatology, and offer a forensic opinion regarding his level of symptomatology prior to hospitalization in January 2009.

3.  In discussing the above, the examiner should identify all acquired psychiatric disorders present, and the extent to which his symptoms are attributable to each.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

